Name: Commission Regulation (EEC) No 455/93 of 26 February 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 2. 93 Official Journal of the European Communities No L 49/51 COMMISSION REGULATION (EEC) No 455/93 of 26 February 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3857/92 (3), as amended by Regulation (EEC) No 138/93 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3857/92 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 March 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1993. For the Commission Rene STEICHEN Member of the Commission (&lt;) OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 42, 19. 2. 1993, p. 1 . 0 OJ No L 390, 31 . 12. 1992, p. 73. (&lt;) OJ No L 19, 28 . 1 . 1993, p. 11 . No L 49/52 Official Journal of the European Communities 27. 2. 93 ANNEX to the Commission Regulation of 26 February 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) CN code Week No 9 Week No 10 Week No 11 Week No 12 Week No 13 from 1 to from 8 to from 15 to from 22 to from 29 March 7 March 1993 14 March 1993 21 March 1993 28 March 1993 to 4 April 1993 0104 10 30 (') 81 &gt;324 82 »236 82&gt;692 82 »692 82,236 0104 10 80 (') 81,324 82,236 82,692 82,692 82,236 0104 20 90 (') 81,324 82,236 82,692 82,692 82,236 0204 10 00 (2) 173,030 174,970 175,940 175,940 174,970 0204 21 00 (2) 173,030 174,970 175,940 175,940 174,970 0204 22 10 (2) 121,121 122,479 123,158 123,158 122,479 0204 22 30 (2) 190,333 192,467 193,534 193,534 192,467 0204 22 50 (2) 224,939 227,461 228,722 228,722 227,461 0204 22 90 (2) 224,939 227,461 228,722 228,722 227,461 0204 23 00 (2) 314,915 318,445 320,211 320,211 318,445 0204 50 1 1 173,030 174,970 175,940 175,940 174,970 0204 50 13 (2) 121,121 122,479 123,158 123,158 122,479 0204 50 15 (2) 190,333 192,467 193,534 193,534 192,467 0204 50 19 (2) 224,939 227,461 228,722 228,722 227,461 0204 50 31 (2) 224,939 227,461 228,722 228,722 227,461 0204 50 39 (2) 314,915 318,445 320,211 320,211 318,445 0210 90 11 (3) 224,939 227,461 228,722 228,722 227,461 0210 90 19 (3) 314,915 318,445 320,211 320,211 318,445 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. (2) The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.